      Case 3:19-cv-07270-WHA Document 139 Filed 12/29/20 Page 1 of 2



 1   Archis A. Parasharami (State Bar No. 321661)
     Kevin Ranlett (pro hac vice)
 2   Daniel E. Jones (pro hac vice)
     MAYER BROWN LLP
 3   1999 K Street N.W.
     Washington, D.C. 20006
 4   Telephone:     +1.202.263.3000
     Facsimile:     +1.202.263.5000
 5   Email:         aparasharami@mayerbrown.com
                    kranlett@mayerbrown.com
 6                  djones@mayerbrown.com

 7   Matthew D. Ingber (pro hac vice)
     Jarman D. Russell (pro hac vice)
 8   MAYER BROWN LLP
     1221 Avenue of the Americas
 9   New York, NY 10020
     Telephone: +1.212.506.2373
10   Facsimile: +1.212.849.5973
     Email:       mingber@mayerbrown.com
11                jrussell@mayerbrown.com

12   Attorneys for Defendant
     CRICKET WIRELESS LLC
13

14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA
      JERMAINE THOMAS, JERMAINE                             Case No. 3:19-cv-07270-WHA
16    MILLER, JAMIE POSTPICHAL, RONALD
      ELLISON, SARAH WATERS, KAMILAH
17    RIDDICK, FELICIA REDDICK, TIARA                       CRICKET WIRELESS LLC’S
      CROMWELL, LYSHA ENCARNACION,
18                                                          RESPONSE TO MOTION FOR LEAVE
      LANI HALE, MELIZZA WEAVER,                            TO FILE AMENDED COMPLAINT
      ALFREDO SANCHEZ, and CLARISSA
19    KELLY, on behalf of themselves and others             Date: January 21, 2021
      similarly situated,
20                                                          Time: 8:00 a.m.
                                                            Courtroom: 12, 19th Floor
                             Plaintiffs,
21                                                          Judge: Hon. William H. Alsup
      vs.
22
      CRICKET WIRELESS LLC,
23

24                           Defendant.
25

26

27

28

      CRICKET WIRELESS’S RESPONSE TO MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
      CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 139 Filed 12/29/20 Page 2 of 2



 1          Although defendant Cricket Wireless LLC denies the allegations in plaintiffs’ proposed

 2   Second Amended Complaint (Dkt. 136-2), Cricket does not generally oppose their motion for

 3   leave to file it—with one exception. Specifically, the claims of withdrawing plaintiffs Tiara

 4   Cromwell, Clarissa Kelly, and Kamilah Riddick should be dismissed with prejudice, not

 5   without prejudice.

 6          With the filing of this amended complaint, plaintiffs’ counsel now have dropped the

 7   claims of 13 of the 20 individuals who they proposed as potential class representatives.

 8   Compare id. (new proposed Second Amended Complaint) with Dkt. 65-2 (previous version of

 9   proposed Second Amended Complaint) and Dkt. 16 (First Amended Complaint). The Court was

10   sufficiently troubled at this sequence of events as to order that all of the withdrawing and

11   proposed plaintiffs appear for 90-minute depositions by Zoom regarding how they were recruited

12   as named plaintiffs for this action. Dkt. 110, at 1. As explained in detail in Cricket’s separate

13   motion under Federal Rule of Civil Procedure 41(b), which is being filed contemporaneously

14   with this opposition, four of those plaintiffs chose to defy the Court’s order.

15          In light of these developments, Cricket agrees that the withdrawing plaintiffs who did sit

16   for depositions—namely, plaintiffs Lysha Encarnacion, Lani Hale, Felicia Reddick, Alfredo,

17   Sanchez, and Melizza Weaver—should have their claims dismissed without prejudice. But the

18   claims of the withdrawing plaintiffs who disregarded the Court’s order (Tiara Cromwell, Clarissa

19   Kelly, and Kamilah Riddick) should be dismissed with prejudice, as explained in detail in

20   Cricket’s separate Rule 41(b) motion.

21

22   Dated: December 29, 2020                              Respectfully submitted,

23                                                         MAYER BROWN LLP

24
                                                           /s/ Matthew D. Ingber
25                                                         Matthew D. Ingber
26
                                                           Counsel for Defendant
27                                                         CRICKET WIRELESS LLC

28

                                                       1
     CRICKET WIRELESS’S RESPONSE TO MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
     CASE NO. 3:19-CV-07270-WHA
